132 S.E.2d 342 (1963)
260 N.C. 223
Dorothy Jane ROCK
v.
Sherman T. ROCK.
No. 107.
Supreme Court of North Carolina.
September 18, 1963.
*343 A. D. Ward, New Bern, for plaintiff-appellee.
Wheatly & Bennett, Beaufort, for defendant-appellant.
PER CURIAM.
The facts found by the judge are set out in the order and are sufficient to support it. There was evidence at the hearing tending to support the findings of fact.
All assignments of error have been abandoned except Nos. 8 and 11 which challenge the power of the court to enter an order modifying the previous order unless predicated upon a finding of a material change in the circumstances of the parties.
It is conceded by the appellee that a change of condition and circumstances must be established before an order for the support of children and permanent alimony can be modified. However, the amount the defendant is required to pay for the support of his child and for reasonable subsistence of the plaintiff pendente lite and for compensation to her counsel, is determinable by the judge in the exercise of his sound discretion. And in the absence of an abuse of discretion, his decision is not reviewable. Tiedemann v. Tiedemann, 204 N.C. 682, 169 S.E. 422; Wright v. Wright, 216 N.C. 693, 6 S.E.2d 555.
*344 An order for subsistence pendente lite may be modified at any time before the trial on application of either party. G.S. § 50-16.
The order entered below is
Affirmed.